Citation Nr: 1026920	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-41 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn




INTRODUCTION

The Veteran served on active military duty from October 1942 to 
January 1946.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  
In that decision, the RO denied a claim service connection for 
the cause of the Veteran's death because the evidence was not new 
and material.  The RO did not reopen the claim and continued the 
previous denials of the appellant's claim.  

In April 2010, the Board reopened and remanded this claim for re-
adjudication and the issuance of a supplemental statement of the 
case.  The file reflects that this action was completed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
November 1985 at the age of 65 from the immediate cause of 
cardiorespiratory failure due to or as a consequence of 
cardiomyopathy and renal failure.  A contributory cause of death 
was upper gastrointestinal bleeding.  

2.  At the time of his death, the Veteran was service-connected 
for: prostatitis, transurethral resection; anxiety reaction; and 
sinusitis or allergic rhinitis.  The combined evaluation was 
30 percent.  

3.  Cardiorespiratory failure, cardiomyopathy, renal failure and 
upper gastrointestinal bleeding manifested many years after 
service and are not otherwise related to the Veteran's service.  

4.  The preponderance of the evidence is against a finding that 
any service-connected disability caused or contributed 
substantially or materially to the Veteran's death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In an October 2008 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the appellant of information 
and evidence necessary to substantiate her claim for service 
connection for cause of death.  She was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that she was expected to provide.  The 
appellant was also informed of how VA determines effective dates, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), in the April 2010 supplemental statement of the case.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must be tailored to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  
The notice should include:  (1)  A statement of the conditions, 
if any, for which a veteran was service connected at the time of 
his or her death; (2)  an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3)  an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Id at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed response.  
Id.  

Here, the October 2008 letter informed the appellant of the 
notice that is required by Hupp, 21 Vet. App at 352-353.  In the 
appellant's representative's June 2010 informal hearing 
presentation, the representative essentially states that the 
appellant should have received more notice on what was needed to 
substantiate her claim.  As explained further below, this is the 
third time this claim has been adjudicated by the Board.  The 
appellant was sent requisite notice for this claim and it was re-
adjudicated by the RO in April 2010.  The Board finds the duties 
to notify have been met.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  
This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

A VA medical opinion regarding this case was issued in November 
and December 2001.  A new medical opinion is not needed to make a 
decision in this case.  As explained below, the evidence does not 
show a causal connection between the Veteran's service and his 
causes of death.  Also, the new opinion submitted does not 
address the substantive conclusions of the 2001 VA opinions.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with the 
claims file.  All reasonably identified and available medical 
records have been secured.  The duty to assist has been met.  

Legal Criteria and Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of a veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110 (West 2002).  Regulations provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
(including congestive heart failure) became manifest to a degree 
of 10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

A contributory cause of death is inherently one not related to 
the principal cause.  38 C.F.R. § 3.312(c)(1) (2009).  In 
determining whether the service connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2009).  In 
the same category are service-connected disease or injuries of 
any evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital body 
functions.  Id.  

Service connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (2009).  Where the service connected 
condition affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  Id.  

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (2009).  In this situation, it would not 
generally be reasonable to hold that a service connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Court reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  The Board must 
do more than look for a medical nexus in adjudicating claims with 
lay evidence; it must also discuss competence and credibility.  
The United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  Lay persons are not competent to offer opinions on 
matters like diagnoses or etiology because this requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The Veteran's death certificate reflects that he died on November 
[redacted], 1985.  The immediate cause of death was cardiorespiratory 
failure.  This was due to or as a consequence of cardiomyopathy 
and renal failure.  Upper gastrointestinal bleeding was listed as 
another significant condition which contributed to death but did 
not relate to the above causes.  

At the time of his death, the Veteran was service-connected for 
the following: prostatitis, transurethral resection at 20 percent 
disabling (effective December 17, 1982); anxiety reaction at 
10 percent disabling (effective December 27, 1949); and sinusitis 
polypoid degeneration of the right maxillary antrum or allergic 
rhinitis which was noncompensable (effective December 27, 1949).  

The history of the appellant's claim is important in 
understanding the appellant's current contentions.  A June to 
July 1980 Tulane Medical Center discharge summary shows diagnoses 
to be chronic glomerulonephritis and renal failure, etiology 
unknown; and chronic prostatitis.  A June 1980 record from Dr. 
O'Neill showed that the Veteran was followed for recurrent 
prostatitis and recurrent prostatic massage for about 20 years.  
He had urinalyses, intravenous pyelograms, cystoscopy, and a 
transurethral resection of the prostate 2-3 years earlier.  He 
continued with persistent microscopic hematuria and proteinuria.  
In December 1978, he developed an allergic reaction to oysters 
and while being treated it was noted he had a tachycardia.  He 
smoked 1 pack (of cigarettes) per day for 30 years.  
Glomerulonephritis was diagnosed and was considered to be 
chronic.  

In January 1981, a Tulane Medical Center discharge summary showed 
a diagnosis of mild congestive heart failure.  A March 1981 
Tulane Medical Center X-ray showed the Veteran's sinuses were 
clear and he had no maxillary disease.  An August 1981 Dr. 
O'Neill record showed the etiology of liver abnormalities was 
uncertain.  

November 1985 records from Dr. Williams at Slidell hospital show 
the Veteran's history and final diagnoses.  He had atrial 
fibrillation in 1977 and in 1978 a transurethral resection of the 
prostate.  He was diagnosed with glomerulonephritis and started 
dialysis in 1981.  In 1984, he was admitted to hospital on two 
occasions for congestive heart failure and bronchitis.  In mid-
November 1985, he developed atrial fibrillation and was admitted.  
On a review of systems, he was described as having frequent bouts 
of congestive heart failure.  The impression was chronic renal 
failure, associated congestive heart failure, right lobe 
pneumonia, status post ventilator.  An infectious etiology was to 
be ruled out.  The final diagnoses included atrial fibrillation 
with rapid ventricular response; multi-organ failure (heart, 
kidney, pulmonale) and an upper gastrointestinal bleed.  

In December 1987, the appellant related the Veteran's history in 
her own words.  She stated that the reason the Veteran was placed 
on hemodialysis was because of end stage renal failure, which in 
turn was caused by an enlargement of the prostate gland.  She 
stated: "...he was unable to void urine properly and it would 
back-up into the kidneys[,] consequently, this caused severe 
kidney damage."  In essence, the prostate disability caused the 
kidneys to deteriorate which required dialysis which led to 
congestive heart failure.  She noted the Veteran was service-
connected for "nerves and a prostate condition" at death.  

A June 1988 Board decision considered the appellant's contentions 
that glomerulonephritis and end-stage renal disease were 
primarily the result of his service-connected prostatitis and 
transurethral resection of the prostate gland.  The Board pointed 
out that the Veteran's chronic renal failure was due to 
glomerulonephritis.  At the time, the Board found there was no 
medical notation in the evidence that any of the Veteran's 
service-connected disabilities contributed to his chronic 
glomerulonephritis.  The Board found that glomerulonephritis was 
not related to the transurethral resection and that no service-
connected disabilities were related to the cause of the Veteran's 
death.  

Ten years later, in August 1999, Dr. Bolisay wrote a letter 
regarding the Veteran's service-connected diseases (anxiety and 
chronic prostatitis) and his cause of death.  He stated:  

It is very possible that if this person was treated for 
chronic prostatitis and anxiety periodically for the 
last 41 years of his life, that over this period of time 
these illnesses for which he was receiving 30 percent 
disability income, would have conceivably contributed to 
the cause of his death by cardiomyopathy and renal 
failure on November [redacted], 1985.  

In the appellant's April 2000 appeal, she contended that in its 
prior decision the Board didn't consider anxiety; this could have 
caused the heart attack which caused his death.  

The appellant's representative submitted a February 1999 letter 
from a Dr. Schwartz.  This letter was created in conjunction with 
another veteran's case and did not speak specifically to the 
present case.  The veteran Dr. Schwartz referred to apparently 
died of myocardial infarction and was diagnosed with PTSD (that 
veteran's history was not summarized in the letter).  Dr. 
Schwartz concluded that the veteran's PTSD or emotional distress 
had contributed to his myocardial infarction.  

In April 2001, the Board reopened the appellant's case and 
remanded it for a VA opinion.  The November 2001 examiner noted 
the details of the claims file.  The examiner opined that the 
contention that prostatitis and eventual transurethral resection 
of the prostate was related to his renal disease and renal 
failure was not substantiated.  The examiner's reasons were 
stated:  

His initial evaluation of renal or kidney disease did 
not reveal prostatitis as a cause of the 
glomerulonephritis.  There was no obstructive kidney 
disease evident.  Review of medical texts and literature 
do not support a relationship between prostatitis and 
glomerulonephritis.  

The examiner found no evidence of a causal relationship between 
the Veteran's service-connected conditions and death.  The 
examiner mentioned that anxiety and sinus disabilities were not 
related to the development of any conditions listed on the death 
certificate and were not diagnosed or treated during the 
Veteran's hospitalization prior to death.  

In a December 2001 VA opinion and addendum, the examiner 
addressed Dr. Schwartz's February 1999 letter.  After stating 
that the letter had been reviewed, the examiner explained: 

Although emotional distress can cause an increase in 
catecholionian release which could contribute to 
myocardial ischemia, emotional distress DOES NOT CAUSE 
cardiomyopathy, chronic renal failure, chronic 
obstructive pulmonary disease, or arteriosclerotic heart 
disease.  

The examiner went on to state that in the Veteran's case 
emotional distress may have contributed to initial 
decompensation, but it did not cause the underlying cardiac, 
renal and pulmonary disease.  The examiner emphasized that 
without the multi-organ failure, it was highly unlikely that 
conjectured emotional distress would have resulted in the 
Veteran's death.  The causes of death were clearly listed on the 
death certificate and service-connected anxiety was not causally 
related to death.  

In August 2002, the Board found that neither the Veteran's 
sinusitis nor allergic rhinitis was shown by the evidence of 
record to be related to the Veteran's cause of death.  Service-
connected anxiety and prostate disabilities also were not 
contributory causes of death; this statement was supported by the 
November and December 2001 VA examination reports.  The August 
1999 Dr. Bolisay letter was undercut by the fact that Dr. Bolisay 
had not reviewed the Veteran's file, did not provide a rationale 
for his explanation and really gave too speculative a statement 
to support a claim for service connection.  

As for the February 1999 Dr. Schwartz letter, the Board found 
that the argument that the Veteran's anxiety caused 
cardiomyopathy must fail; if anxiety was a contributory cause of 
death it would be "inherently unrelated to" to the principal 
cause under 38 C.F.R. § 3.312(c) (2002).  Finally, the Board 
found the appellant's contentions regarding service connection 
for cause of death under Allen v. Brown, 7 Vet. App. 439, 448 
(1995) were without merit.  

After the August 2002 Board decision, the appellant filed a new 
claim that mainly recycled her prior assertions.  She contended 
in a letter (written in June 2001 and received by VA in March 
2006) that dialysis treatment contributed greatly to the 
Veteran's death.  She said that the Veteran's chronic prostatitis 
eventually led to glomerulonephritis, a transurethral resection, 
and end stage renal disease, requiring him to go on dialysis for 
the rest of his life.  She mentioned the Veteran's in service 
duties as a Boat Officer and as an office messenger.  She also 
submitted a letter from Dr. Bolisay.  

The letter from Dr. Bolisay was written in May 2001 but not 
received until March 2006.  Dr. Bolisay's May 2001 letter stated 
that the Veteran never underwent a kidney biopsy.  The doctor 
noted the Veteran was diagnosed with chronic glomerulonephritis 
and opined: "He had Chronic Prostatitis which contributed to his 
End Stage Kidney Disease.  [The Veteran] had Chronic Anxiety 
Reaction that contributed to his cardiac problem which eventually 
lead (sic) to Cardiomyopathy."  

In a February 2007 statement, the appellant related the Veteran's 
experiences in service to show that his anxiety reaction 
contributed to his death.  The appellant also submitted new 
medical records from the Veteran's treatment in the 1970s and 
1980s.  A December 1978 record shows the Veteran was admitted for 
fast heart beat.  The diagnoses were atrial fibrillation of 
undetermined etiology and possible pericarditis; both of 
undetermined etiology.  

A July 1982 record showed chronic prostatitis was listed in the 
Veteran's past medical history, but it was also noted that he did 
not have any symptoms within the last two months while on 
Bactrim.  It was also noted that he had an episode of congestive 
heart failure when he had iatrogenic fluid overload in a local 
hospital.  A September 1982 discharge record reflects diagnoses 
of end stage renal disease secondary to chronic 
glomerulonephritis of undetermined etiology; status post catheter 
removal due to recurrent peritonitis; status post diverticulosis; 
chronic anemia; chronic obstructive pulmonary disease; a history 
of atrial flutter; and a history of heart failure related to 
volume overload.  

After considering all the evidence, the Board finds that service 
connection for cause of death is not warranted.  Two conflicting 
medical opinions were given in this case.  When assessing the 
probative value of a medical opinion, the access to claims files 
and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

Dr. Bolisay's May 2001 letter is less probative than the November 
and December 2001 VA examination reports because it provides no 
rationale for the assertions given.  Dr. Bolisay's August 1999 
letter is even worse; it only provides a very weak opinion that 
chronic prostatitis and anxiety "could have conceivably 
contributed" to the Veteran's cause of death.  Dr. Bolisay did 
not explain his change from a weak opinion to a conclusive one in 
the May 2001 letter.  

In contrast, the 2001 VA examination reports rely on an 
examination of all evidence in the file, a review of medical 
texts and literature which did not support a relationship between 
prostatitis and glomerulonephritis, and the observations that the 
Veteran had longstanding multi-organ failure and the causes of 
death on the death certificate were not related to the service-
connected disabilities.  The 2001 VA examination reports are the 
most probative pieces of evidence in the file because they are 
collectively factually accurate, fully articulate and provide 
sound reasoning for the conclusions.  

The regulation, 38 C.F.R. § 3.312(c)(1), requires that it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  In the Veteran's case, the most probative 
pieces of evidence in the file, the November and December 2001 VA 
examination reports, show no such causal connection and 
adequately rebut the opinions that state otherwise.  

The new medical evidence from the last years of the Veteran's 
treatment does not forward the appellant's arguments toward her 
claim.  It mostly reinforces that the Veteran had many medical 
problems when he died and does not show any relationship between 
service or the service connected disabilities and the causes of 
the Veteran's death that were listed on his death certificate.  
The July 1982 record noting congestive heart failure due to 
"iatrogenic fluid overload" could show a problem due to past 
private medical treatment ("iatrogenic," as defined by 
Dorland's Illustrated Medical Dictionary, 923 (31st ed. 2007), 
means "resulting from the activity of physicians").  This 
record also shows the Veteran was not suffering from his service-
connected prostatitis for a period of time because he was taking 
a certain medication.  This evidence does not relate the 
Veteran's serious medical problems to service-connected 
disabilities or service and, if anything, weighs against the 
claim.  

As for the appellant's lay statements, the Board has considered 
whether she is competent to provide a nexus opinion regarding the 
service-connected disabilities and cause of death and has 
determined that she is not.  The medical complexity of this issue 
is such that expert medical opinion is necessary to resolve it.   
It also appears that the appellant was not present while the 
Veteran was in service and is therefore not competent to state 
what did or did not occur because this was not what she actually 
observed.  38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 467-69.  
Assuming what she reported in her statements regarding the 
Veteran's in-service experiences was true, it is not responsive 
to what is needed to substantiate the theory raised this claim: 
evidence that shows a causal connection between the Veteran's 
death and service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Additionally, there is no showing that the causes of death listed 
on the death certificate were related to any other non service-
connected conditions and no argument has been raised as to such 
an assertion.  The presumption regarding cardiovascular disease 
is not applicable here; records show the Veteran did not have 
congestive heart failure until January 1981 (far after separation 
from service) and this condition was not listed as a cause of 
death on the death certificate.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

As mentioned above, the Board declines to obtain a new medical 
nexus opinion with respect to the service connection claim for 
the cause of the Veteran's death.  In the June 2010, the 
representative stated that this claim should be remanded for more 
medical evidence and to review studies the representative cited 
regarding the link between anxiety and heart conditions.  The 
Board finds this unnecessary.  The 2001 VA examination reports 
explain that the causes of death listed on the death certificate 
are not related to service or to any service-connected 
disability; there is no need to obtain another opinion that 
reiterates this explanation or that discusses studies not 
specific to this Veteran's case.  The 2001 opinion also 
considered the Veteran's emotional state and concluded that it 
was not implicated in his death.  

As the preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


